[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 519 
The judgment of the Supreme Court in this cause cannot be affirmed, save upon the basis of the constitutionality of the act of the legislature, entitled, "An act to secure better administration in the police courts of the city of New York," and being chapter 538, of the Laws of 1873. The act is assailed upon two grounds, of which, one relates to the extent of the legislative authority, and the other, to the form of its attempted exercise. To maintain the first of these grounds, it is insisted, by the plaintiff in error, that the constitutional provision adopted in 1870 (art. 6, § 18), in these words: "Justices of the peace and District Court justices shall be elected in the different cities of this State, in such manner, and with such powers, and for such terms, respectively, as shall be prescribed by law;" includes the officers styled police justices, whose appointment is provided for by the act in question.
To maintain the second ground, it is insisted that the act in question is in violation of article 3, section 16 of the Constitution, which provides, that "no private or local bill which may be passed by the legislature, shall embrace more than one subject, and that shall be expressed in the title."
If neither of these grounds suffices to establish the unconstitutionality of the act in question, then the judgment must be affirmed.
The first of the questions presented has been discussed at great length, and with infinite research, and much ability, carrying the inquiry as to the history of the office of justice of the peace, and as to its nature and functions, back to the *Page 520 
period of its origin in England, about the middle of the fourteenth century. Interesting as such inquiries are, we are inclined to think that the meaning of the language employed by the people of this State in 1869, to express their will in respect to their judicial system, does not demand of us to follow this line of examination.
The frequent occasions which the courts of this country have had to ascertain the meaning of the numerous written Constitutions which have existed, and yet exist, within the United States, have made familiar the principles of exposition applicable to those instruments. Among these principles, the most obvious is, that the makers of such instruments and the people who have adopted them must be deemed to have employed words in their natural sense, and to have intended what they said. (Gibbons v. Ogden, 9 Wheat., 188.)
Applying this principle to the clause in question, we find that justices of the peace and District Court justices are to be elected in the different cities of the State, but we are not furnished with any definition of the terms employed. An officer named justice of the peace has existed in the State quite from the beginning of the State government. This officer has always been known by that legal designation, and was instituted by that title. Justice of the peace has always been as distinctive a title of an office as the title of justice of the Supreme Court. It is not descriptive of function, but the name of a particular office. It is like the name with which it is coupled in this same clause; "District Court justices." These latter are also named by their title, and not designated by a description of their functions. This is made still clearer by the latter part of the same clause, which directs that the powers of each, and their terms of office, shall be such as shall be prescribed by law, which, of course, leaves their functions to be defined and limited at the will and in the discretion of the legislature. The meaning is made still plainer, both by the clause which precedes, and by that which follows. This is the following clause: "All other judicial officers in cities * * * shall be chosen by the electors of cities, or *Page 521 
appointed by some local authorities thereof." It describes a class of local judicial officers, and classifies them, not by their functions, but by their locality.
The preceding clause declares, that: "Justices of the peace and judges or justices of inferior courts, not of record, and their clerks, may be removed," in a specified manner. In this clause we have one set of officers designated by their specific title, and a grouping of (it may be) many others under a descriptive designation, and not a title of office, as judges or justices of inferior courts not of record. All these considerations point to the conclusion, that the terms "justices of the peace," as used in the Constitution, are to be referred to an officer known by that title in law. At the time this article was adopted, there were, so far as we are advised, no officers entitled "District Court justices," except in the city of New York, and in that city there were no officers entitled "justices of the peace," though in some other cities officers of that title existed by law. The clause in question is not to be construed as requiring such officers to be created in every city, but only as providing in respect to them where they did then exist, or might afterwards be established.
The office of police justice had existed in the city of New York for many years anterior to the adoption of the constitutional provision in question. Under that name it was established in 1848 (chap. 153 of the Laws of 1848), and six were to be elected, one in each of the districts hereafter mentioned. The police justices succeeded by that statute to the power and jurisdiction which had previously been vested in officers entitled special justices for preserving the peace in the city of New York, and their jurisdiction was exclusively criminal. By the same act there was established in the city of New York, in each of the six judicial districts, into which, by the act, the city was divided, a court "to be called the Justices' Court of the city of New York;" and in each district there was to be elected a justice, to hold the court in said district. These Justices' Courts, and the justices thus elected, succeeded to the jurisdiction which had belonged to officers *Page 522 
known as the assistant justices of the city of New York, and to the courts known by the name of the Assistant Justices' Courts, which courts and justices were by the said act abolished. The functions and jurisdiction of these officers were civil entirely. The name of these civil courts was again changed by another act of the same year (chap. 276 of the Laws of 1848), to that of "The Assistant Justices' Courts in the city of New York," and subsequently by a law of 1852 (chap. 324), the name was again changed to that of District Courts, by which name they are mentioned in the constitutional amendment in question.
Now, the office of justice of the peace in the State of New York has always been possessed of two jurisdictions: the one civil, extending to specified actions and limited amounts; the other criminal, conferred by statutes naming them among other officers empowered to preserve the peace and to entertain criminal complaints.
At its origin, in the Colony of New York, under the English government, the criminal jurisdiction was the principal and perhaps exclusive function of the justices of the peace; but at an early day in the Colony, civil jurisdiction was conferred; and always, under the government of this State, the civil jurisdiction has been the most important feature of the office, though the union of both in the same officer has for many years been the rule and the distinguishing characteristic of the office. Thus has it been known to the statute law and to popular usage. The Revised Statutes discriminate between the justices of the Marine Court of the city of New York, the assistant justices of that city, the justices of the Justices' Court of the city of Albany, the justices of the Justices' Court of the city of Hudson, and justices of the peace. (2 R.S., 224, 225; and 267, § 231.) The Code of Procedure, sections 52 to 68 inclusive, preserves the same distinction.
No confusion of terms, no interchangeable use of names in respect to these officers, has ever prevailed. The justice of the peace has been a definite legal entity, and has not been confounded with police justices nor district justices nor assistant *Page 523 
justices. Each has been referred to in legislation by the appropriate title, and the name of neither has been used to designate the other.
Under these circumstances I see no reason to think that the provision of the Constitution was intended to mean any thing different from what it says. It has employed the definite and certain names of particular and existing offices, justices of the peace and District Court justices; and there is nothing in the subject-matter or the context either to require or to warrant us in departing from the plain sense and import of the terms used. And more, the argument is strong that by justices of the peace were not meant officers having part only of the authority of justices, inasmuch as District Court justices have their civil jurisdiction, and would have been included under the designation of justices of the peace if those terms bore the sense contended for by the plaintiff in error.
It is suggested that the construction thus far upheld in the judgment appealed from is an evasion of the Constitution, and cases are referred to in which it is said that the courts will look at the substance of an office named in the Constitution, and will not allow its provisions as to the mode of filling the office to be defeated by giving it a new name. The principle is both sound and salutary, but it has no application to the case before us. Its legitimate application is to cases where the legislature confers upon an office newly created, a new name, coupled with duties belonging to an office in existence, and provided for by constitutional requirements; for instance, an act creating a marshal of a county, to be appointed by the governor and senate, and to perform the duties theretofore performed by the sheriff. Such an act would be an evasion of the Constitution, and it would be rightly held that the office remained unchanged save in name, and could only be filled as the sheriff's office is required to be by the Constitution. Of this class of cases ThePeople ex rel. Bolton v. Albertson (55 N.Y., 50) is an example; and many others might be referred to, but they all rest on the *Page 524 
same principle. To carry out this principle, a constitutional provision will be construed largely, so as to include all legislative acts within the mischief intended to be prevented. But neither these cases nor the principle involved have any application to a case like the present. Here, police justices existed when the constitutional provision was framed, and then had the same substantial powers as now. All legislation designated them as police justices and not as justices of the peace. The Constitution speaks of justices of the peace and not of police justices. How is it possible to talk of evasion? If we should construe justices of the peace to mean police justices we should attribute to the convention and the people the vice of saying what they did not mean, and introduce a new and dangerous principle of construction. If there had been justices of the peace in New York, exercising the functions of these police justices, when the amended judiciary article was adopted, and if police justices had not then been existing officers, and the legislature had afterwards created the office of police justice and altered the mode of selection, that would have been an evasion. (People v. McKinney, 52 N.Y., 374.) But the whole foundation is wanting, and such a superstructure rests on nothing.
The case of Clark v. The People (26 Wend., 599) does not conflict with the views stated. The statute there in question authorized the common council of Rochester to appoint a justice of the peace, and the court held that all justices of the peace were excepted from the requirements of the Constitution then in force, that judicial officers (other than such justices) should be appointed by the governor and senate. Some things were said by some of the senators who gave opinions, showing that they thought all the varieties of justices in New York city were justices of the peace. But the judgment does not involve that position, and the whole course of legislation is hostile to it. I do not advert to the argument from what passed in debate in the convention, though, in my opinion, it favors the conclusion I come to. Such arguments, at best, are inconclusive, for they only show *Page 525 
the opinions of the speakers; others may have proceeded on quite different grounds. As was well said, on the argument of this case, the distinguished gentlemen whose utterances in debate were invoked upon this question had power neither to settle a construction or make a compromise in respect to the language of the Constitution. It was adopted by the people, and our construction ought to be made upon its language alone, if possible.
We are of opinion, therefore, that police justices in the city of New York are not included by the terms justices of the peace in cities, as used in the section of the Constitution in question, but that those officers may rightfully be appointed, as provided in the act of 1873.
The next question depends upon the effect and applicability of article 3, section 16 of the Constitution, which declares that "no private or local bill which may be passed by the legislature shall embrace more than one subject, and that shall be expressed in the title." The title of the act in question is, "An act to secure better administration in the police courts of the city of New York." The act is, therefore, unquestionably a local act, relating as it does, both by its title and all its provisions, to the city of New York. Although public and not private, in all its provisions, the requirement of the Constitution is, that it shall embrace only one subject, and that this single subject shall be expressed in its title. The title obviously expresses but one subject, and that is the securing of better administration in the courts named. Now every provision of law which legislative wisdom may regard as conducive to the securing of better administration in these courts may legitimately be put in this act. For otherwise we must say that the legislature is precluded from securing by a single law an object obviously of the first importance in the local administration of justice in the criminal courts of New York. For if provisions of the act, no matter how diverse, have a tendency to produce better administration, then, unless they may be embraced in a title sufficiently general to include them all, they cannot be enacted at all in a single law. If they *Page 526 
make two subjects, they cannot be united. It is only by regarding them as part of a single scheme, and each part as of equal necessity, and by adopting a title sufficiently general, that the whole project of local legislation can be combined into a single law. Now, upon examining the provisions of the act in question, it is entirely obvious that every part of it is within the legislative power. Its enactments, in substance, are not a usurpation on the part of the legislature. They may be distasteful and may be thought unwise, but they are legislative in character. Nor do I see any ground to say that each provision may not be of that character and bear that relation to every other, that a legislature proceeding on just and public grounds may have thought it unwise that any one provision should become the law, unless each of the others also became the law. In that case all relate to the same subject, for all are essential to work out the legitimate purpose of the law — the securing better administration in the courts mentioned. Of this character are the provisions substituting new officers for the old, and prescribing the duties of these officers, as well in the Police Courts as in connection with the Court of Sessions, of which the former officers were also members, and which are the necessary changes to preserve the harmony of the scheme of legislation and to carry out in the needful detail the changes introduced by the act under consideration. Surely no such construction can properly be put upon the constitutional provision in question as to require a single scheme of legislation to be broken up into a series of acts, each of which, without the others, would be regarded as undesirable and ineffectual to accomplish the proposed object. Such a construction would make of the provision in question not a guard against fraudulent, but an obstacle and embarrassment to good legislation. It ought not, as matter of principle, to receive such a construction, and none of the cases require it. Thus, in Sullivan v. The Mayor (53 N.Y., 652), the act involved was entitled, "An act to make provision for the government of the city of New York." It levied taxes for a great variety of purposes, authorized bonds of various *Page 527 
kinds for various purposes, provided for charities, and for schools educating children gratuitously, and prohibited the common council from creating any new office or increasing salaries except as authorized by acts of the legislature. All these provisions were deemed, as being parts of one scheme, to form only one subject, and to be expressed in the title. So was it held in the Matter of Volkening (52 N.Y., 650), in respect to "An act relative to contracts by the mayor, etc., of the city of New York." The act, in the first place, regulated contracts on behalf of the city by requiring them to be let to the lowest bidder. It then provided that the power to revise and correct assessment lists, before vested in the common council, should thereafter be vested in the comptroller, corporation counsel and recorder of the city. These provisions were nevertheless held to relate to a single subject, and that, the subject expressed in the title. These cases were deemed by the court so clear in the light of previous discussion, that the opinions delivered in them have not been reported, but the judgments themselves were deemed their own sufficient vindication. The previous judgment of the court in The Matter of Mayer (50 N.Y., 504), and the full discussion by the chief judge of the principles which ought to govern in the decision of questions arising under this provision of the Constitution, had rendered unnecessary further examination. Within the reasoning of that case, the decisions already cited, and the case now before us, may safely rest.
We are of opinion, therefore, that the law in question is not a violation of the Constitution, and that the judgment of the Supreme Court must be affirmed.